Case 2:21-cv-00678-JS-AYS Document 61 Filed 05/27/21 Page 1 of 3 PageID #: 682




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK


 IN RE HAIN CELESTIAL HEAVY                 Case No. 2:21-cv-678-JS-AYS
 METALS BABY FOOD LITIGATION




MOTION OF ASYIA ANDREWS TO APPOINT LABATON SUCHAROW AS INTERIM
                         LEAD COUNSEL
Case 2:21-cv-00678-JS-AYS Document 61 Filed 05/27/21 Page 2 of 3 PageID #: 683




TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

          PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of the Motion of Asyia Andrews to Appoint Labaton Sucharow as Interim Lead Counsel through

undersigned counsel, will and hereby do move this Court for an Order appointing Labaton

Sucharow as Interim Lead Counsel and for such further relief as this Court deems just and

proper.

          Plaintiff makes this Motion pursuant to Rule 23(g)(3) of the Federal Rules of Civil

Procedure and on the grounds that appointment of interim co-lead class counsel is appropriate at

this time to “fairly and adequately represent the interests of the class” and because Labaton

Sucharow will best represent the interests of the class. This Motion is based upon this notice of

motion, the accompanying memorandum of law, the concurrently filed Declaration of Michael P.

Canty, and any additional briefing and argument presented to the Court before or at the hearing

on this Motion.

          WHEREFORE, Andrews respectfully requests that the Court grant this motion and enter

an Order: appointing Labaton Sucharow as Interim Lead Counsel; and granting such other and

further relief as the Court may deem just and proper.

Date: May 27, 2021                                            Respectfully submitted,

                                                              /s/     Michael P. Canty___
                                                              Michael P. Canty
                                                              Carol C. Villegas
                                                              LABATON SUCHAROW LLP
                                                              140 Broadway
                                                              New York, NY 10005
                                                              Tel: (212) 907-0700
                                                              Fax: (212) 818-0477
                                                              mcanty@labaton.com
                                                              cvillegas@labaton.com
Case 2:21-cv-00678-JS-AYS Document 61 Filed 05/27/21 Page 3 of 3 PageID #: 684




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 27, 2021 a true and correct copy of the foregoing document

was served by CM/ECF to the parties registered to the Court’s CM/ECF system.



                                                                  /s/ Michael P. Canty
